 

Case: 1:19-<:\/-00973-DAl3 id&@Em-'il`:.di=§ilet'ii"tls/ol/le 1 of 1. PagelD #: 24

x

 

 

 

 

 

 

 

 

 

 

 

Etocl=minsm/os) MAR 2 C'
CHARGE or DiscRiMiNATloN E t :C;a.'ge Presemed T°` Agency('es) Charge NO(S)'
This form ls affected bythe PrivacyAct of1974. See enclosed-Pn~raé§§§" _Cp 'L‘& 53 FEPA 53 2 '2 O‘ / 7 __` 0 0 8 l 9
Statement and other information before completing this form. - EEOC
and EEOC
State ar lacaIAgency, If any

Name (IndlcareMr., Ms., Mrs.) Home phone {lncl. Area Code) Date of Binh
lVlrs. Traci Hartnett-Mercado (216) 244~5636 4/16/1963
Street Address Clty, State and ZiP Code
3565 Warren Rd. Cleveland, OH 44111

 

Named is the Empioyer, Labor Organization, Employment Agency, Apprenticeship Committee, or State or Local Government AgencyThat l Believe Discriminated Against
Me or Others. (If more than two are named, list under PARTICULARS below.)

 

 

 

 

 

 

 

Name No. Employees, Members Phone No. (|nci. Area Code)
City of Cleveland 8000+ (216) 664-2800
Street Address City, State and Zi? Cade
601 Lakeside Ave., Rm. 106 Cleveland, OH 44114
Narne No. Empioyees, Members Phone No. (lncl.Area Code)
Street Address City, State and ZlP Code
DlSCRIMlNATlON BASED ON (Check appropriate box(es).) DATE(S) DlSCRiMlNATlON TOOK PLACE

RACE coLoR sex REuGioN NATioNAL omGiN Ea'"‘~‘“ La't“

m l:! - - m xx/xx/13 3/xx/17
RerAuArioN [:] AGE [:i DisABiuTY [:] GENEnc lNFoRMAnoN
|`_`] owen (speci@') coNnNulNG Acnon

 

 

THE PART!CULARS ARE (lf additional paperls needed, attach extra sheer(s)):
l have been employed by the City of Cleveland since 7/2/93. l Was hired as an Engineering and Construction lnspector. lwas promoted

to Chief inspector on 5/23/14 and was assigned to report to Khalil Ewais (Ewais), who is Muslim

Since day one of my reporting to Ewais, he systematically rejected my work requests and approved my (all male) subordinates when they
make the same work requests. This disparate treatment has continued through the present.

ln addition, Louis Griggs (who reports to Ewais) has been sexually harassing me continuously from March 2013 through the present. This
sexual harassment occurred at work, on my phone and at my home. Griggs would invade my personal space, would tell me he loved me
and that l would make a good wife for him, and he even came to my house on at least three occasions stalking me. Ewais and Rick
Switalski (Bureau Nlanager) were made aware of all of these events and they have never taken any action against Griggs. ln fact, these
events have systematically escalated since l complained (retaliation). Switalski and Ewais responded to my complaints of sexual
harassment against Griggs by saying "that's just the Way he (Griggs) is.“

These discriminatory actions against me by Griggs constituted sexual harassment; the discriminatory actions by Ewais are motivated by
his religious beliefs (Nluslim) and his gender; and l have made the City of Cleveland aware of all of these complaints numerous times with

!'iO CDi'l'ECth€ actiOl'\ taken.

l believe l have been retaliated against and discriminated against due to my gender and Ewais‘ religious views in violation of the 1964
Civil Rights Act, as Amended (Title Vll).

 

l want this charge filed with both the EEOC and the State or local Agency, if any. l will advise the NQTARY' Whe" "“e”°'yf°'sm‘e °'L°camge"“y "eq"]'emems

agencies if l change my address or phone number and l will cooperate fully with them in the

 

i f cha 'n accordance w'th their o dures.
process ng o my rge l l pf ce l swear or affirm that l have read the above charge and that it ls true to the best of my
knowiedge, information and belief.

SlGNATURE OF COMFLAINANT

(%7 7/&0/ 7 /_J% ¢M%C UHJ susscmeeo ANoswonNToseFonEi/ismls out EXH|B|T
(monrh, day, year)
Date Charglngpany$lgnarure g

 

l declare under penalty of perjury that the above is true and correct.

 

 

 

 

